Mr. JUSTICE CREBS delivered the opinion of the court: The defendant was found guilty by a jury of the charge of aggravated battery in the Circuit Court of Madison County and was sentenced to serve two to six years in the penitentiary. The defendant asserts on appeal that he was denied due process of law when the State’s Attorney expressed his personal opinion, not based on the evidence, of defendant’s guilt during closing arguments.  On three occasions the prosecutor used the phrase “in my opinion” in his closing argument to the jury. It was improper for the prosecutor to use such a phrase. In order to decide if reversible error was committed it is necessary to review the entire record.  At the commencement of his closing argument the State’s Attorney first advised the jury to consider only evidence from the witness stand. Later, while he did not state that based on the evidence it was his opinion, it appears that he was, in fact, basing his opinion on the testimony. Upon review of the entire record there is no implication that he had any undisclosed facts as a basis for his opinion. People v. Williams, 26 Ill.2d 190. There were only three instances where the phrase was used and in two of these, objections were sustained. Also defense counsel used the same phrase in Ms argument. Under such circumstances we hold no reversible error occurred. TMs being the sole issue raised on appeal the judgment of the Circuit Court of Madison County is affirmed. Judgment affirmed. G. MORAN, P. J., and EBERSPACHER, J., concur.